Citation Nr: 0531329	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
thumb disability to include as secondary to veteran's 
service-connected residuals of a fracture to the second 
metacarpal.

2.  Entitlement to service connection for right index finger 
disability, to include as secondary to the veteran's service-
connected residuals of a fracture to the second metacarpal.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture to the right second 
metacarpal bone.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to January 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In the July 2002 rating decision, the 
RO denied the veteran's claim for an increased disability 
rating for residuals of a right second metacarpal fracture.  
In the February 2004 rating decision, the RO denied the 
veteran's claims of service connection for arthritis of the 
right thumb and index finger.  The veteran perfected a timely 
appeal of these determinations to the Board.

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran's representative also submitted a written statement 
waiving initial RO consideration of the submitted evidence.  
The Board accepts this evidence for inclusion into the record 
and will consider it in the adjudication of this appeal.  See 
38 C.F.R. § 20.1304 (2005).

In an unappealed August 2001 rating decision, the RO denied 
service connection for right thumb disability.  As such, 
although the February 2004 rating decision denied the 
veteran's claim of entitlement to service connection for 
right thumb disability on its merits, under the law, the 
Board must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen his 
claim of service connection because doing so goes to the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board has 
recharacterized the claim as identified on the title page.

The veteran's reopened claim of service connection for right 
thumb disability, as well as his claims of service connection 
for right index finger disability and to an increased rating 
for the residuals of a fracture to the right second 
metacarpal bone, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
right thumb disability on the basis that there was no 
evidence etiologically linking the right thumb disability to 
the veteran's service or to his service-connected residuals 
of a fracture of the second metacarpal of the right hand.  
The veteran did not initiate an appeal of the adverse 
determination.

2.  Evidence received since the August 2001 rating decision 
is new, relates to a necessary unestablished fact, and raises 
a reasonable possibility of substantiating the right thumb 
disability claim.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
right thumb disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  Evidence received since the August 2001 rating decision 
is new and material; the claim of entitlement to service 
connection for right thumb disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below in reopening the 
veteran's right thumb disability claim, no discussion of the 
VCAA is necessary.

II.  New and material evidence

A September 2000 rating decision originally denied the 
veteran's claim of entitlement to service connection for a 
right thumb disability as not well grounded.  After the 
enactment of VCAA, VA, on its own initiative, reconsidered 
the veteran's claim, and in an August 2001 rating decision, 
again denied service connection for right thumb disability on 
the basis that the condition was not incurred in service or 
developed secondary to his service-connected residuals of a 
fracture of the right second metacarpal.  The veteran was 
notified of the determination and his appellate rights but 
did not appeal the decision.  

The evidence on file at the time of the August 2001 
determination consisted of the veteran's service medical 
records, VA treatment records, dated from June 1975 to June 
2001, and a September 2000 VA examination report.  

The service medical records show that the veteran had some 
right thumb numbness associated with his fractured right 
second metacarpal bone.  These records reflect that he was 
placed on light duty in February and August 1974 as a 
consequence of his diagnosed "undisplaced fracture of the 
right hand," and at separation from service, a service 
examiner noted that the veteran had a "broken right hand."

In February 2003, the veteran submitted the current claim to 
reopen his claim for right thumb disability.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the August 2001 rating decision, it became final 
based on the evidence then of record.  U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  For 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2005), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until April 2002, i.e., 
after the current regulation's effective date of August 29, 
2001.  

Evidence associated with the claims folder since the RO's 
August 2001 rating decision includes VA treatment records and 
reports, and a transcript of the veteran's sworn testimony 
given at a May 2005 Board hearing. 

Of particular significance are the notations in the 
outpatient treatment records showing continued right thumb 
complaints, as well as the veteran's sworn testimony, in 
which he reported having a continuity of right thumb 
problems, including numbness, since service.  In this regard, 
the Board notes that in Charles v Principi, 16 Vet. App. 370, 
374-75 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the veteran is competent to 
report that he has experienced a continuity of symptoms since 
service.  As such, presuming the credibility of the veteran's 
statements, the Board finds that the new evidence received 
since the August 2001 rating decision relates to an 
unestablished fact necessary to support the claim, as there 
is an indication that his right thumb disability might be 
related to service.  Justus.  This evidence raises a 
reasonable possibility of substantiating his claims and is 
thus "new and material" under the revised provisions of 
38 C.F.R. § 3.156(a).  Accordingly, the claim of service 
connection for right thumb disability is reopened.  


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for right thumb 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

After a careful review of the record, the Board finds that 
the veteran's reopened claim of service connection for right 
thumb disability, as well as his claim of service connection 
for right index finger disability, as well as his claim for 
an increased rating for residuals of a fracture of the right 
second metacarpal bone must regrettably be remanded for 
further development and adjudication.

With respect to his right thumb and index fingers, given the 
complaints and treatment noted in the service medical records 
and the veteran's sworn testimony, the Board finds that he 
should be formally examined.  In the examination report, the 
examiner should opine as to whether it is at least as likely 
as not that the veteran has any right thumb and/or right 
index finger disability that is related to service or his 
service-connected residuals of a fracture of the right second 
metacarpal bone.  Accordingly, these issues must be remanded.

The Board notes that, although the veteran has been provided 
VA medical examinations to assess the nature and severity of 
his residuals of a fracture to the right second metacarpal 
bone in 2003 and 2004, these examination reports did not 
adequately comment on whether there was any objective 
evidence of instability, weakened movement, excess 
fatigability or incoordination associated with the veteran's 
disability.  Nor, do the examinations adequately address the 
neurological aspects of the veteran's residuals of a fracture 
to the right second metacarpal bone.  

In this respect, the Board notes that the veteran's residuals 
of a fracture to the right second metacarpal bone are 
currently evaluated under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, for incomplete paralysis of 
the median nerve.  Although an earlier 2000 VA examination 
report noted diminished sensation to touch and pinprick along 
the dorsal aspect of the second metacarpal area, the 2000 VA 
examination report shows no sensory deficits and the 2004 VA 
examiner did not address the issue.  Moreover, the 2004 
examiner noted that there was evidence of atrophy of the 
thenar muscle of the right hand, but did not indicate to what 
degree or whether it was associated with the veteran's 
service-connected disability.  Further, the 2004 examiner did 
not address whether there is additional functional impairment 
as a result the veteran's service-connected disability.  The 
Board is of the opinion that the veteran should be provided 
VA orthopedic and neurological examinations with adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups 
and to address the neurological symptoms.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In addition, in seeking a higher rating for his residuals of 
a fracture of the right second metacarpal bone, the veteran 
essentially reports that the condition is productive of 
significant impairment with his employment.  The Board 
interprets the veteran's statements as raising the issue of 
entitlement to an extraschedular rating for this condition.  
It is improper for the Board to address, in the first 
instance, the issue of extraschedular ratings; see Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. 
App. 88, 94-97 (1996), and on remand, the RO must consider 
this issue.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  This 
should specifically include any records 
of his care at the Dallas, Texas, VA 
Medical Center, dated since May 2005.  
Then, after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.

2.  After the above development has been 
completed, the veteran should be afforded 
an appropriate VA examination to determine 
whether it is at least as likely as not 
that the veteran has any right thumb 
and/or right index finger disability that 
is related to service or his service-
connected residuals of a fracture of the 
right second metacarpal bone.  The 
examination must also address the nature 
and extent of his residuals of a fracture 
to the right second metacarpal bone.  All 
indicated studies should be performed, and 
the rationale for all opinions expressed 
should be provided.  The veteran's claims 
file must be made available to and 
reviewed by the examiner.  

With respect to his right thumb and right 
index finger disability claims, the 
examiner must opine as to whether it is at 
least as likely as not that the veteran 
has a his right thumb and/or right index 
finger disability that is related to or 
had its onset during service.  The 
examiner must thereafter indicate whether 
it is at least as likely as not that any 
his right thumb and right index finger 
disability found to be present was caused 
or aggravated by his service-connected 
residuals of a fracture of the right 
second metacarpal bone.

With respect to his increased rating 
claim, the examiner should be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the residuals of a 
fracture to the right second metacarpal 
bone.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with this 
disability should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  In 
addition, the examiner should comment on 
the impact of this condition on the 
veteran's employability.  If not feasible, 
the examiner should indicate that.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

3.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.  In 
readjudicating his increased rating claim, 
the RO should consider whether this issue 
warrants referral to the Under Secretary 
for Benefits or the Director, Compensation 
and Pension Service for consideration of 
the assignment of an extraschedular 
rating.

4.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


